— Judgment, Supreme Court, New York County (Thomas A. Stander, J.), entered June 2, 1991, which, after a jury trial on the issue of liability only, awarded defendants judgment dismissing the complaint, unanimously affirmed, without costs.
The plaintiff was not entitled, as a matter of law, to a charge that the defendant bus company had a safety rule which may have been violated, particularly in the absence of any limitation of the requested charge by reference to the applicable standard of care (see, Clarke v New York City Tr. Auth., 174 AD2d 268, 276). In any event, error, if any, was harmless, since the court’s charge on negligence taken as a whole was proper (see, Osnato v New York City Tr. Auth., 172 AD2d 597, 598-599).
We do not reach the issue of whether or not bifurcation of the liability and damages phases of the trial was an abuse of *529discretion (see, Stabler v Manhattan & Bronx Surface Tr. Operating Auth., 155 AD2d 390), because it is raised for the first time on appeal. Were we to reach the issue, we would find it without merit. Concur — Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.